UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantx Filed by a Party other than the Registrant¨ Check the appropriate box: x Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) ¨¨¨ Definitive Proxy Statement ¨¨¨ Definitive Additional Materials ¨¨¨ Soliciting Material Pursuant to §240.14a-12 WindTamer Corporation (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: WINDTAMER CORPORATION 1999 Mount Read Boulevard Rochester, NY 14615 (585)243-4040 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TIME AND DATE: Wednesday, May 18, 2011, at 10:00 a.m., local time PLACE: Rochester Airport Marriott, 1890 Ridge Road West, Rochester, New York 14615 ITEMSOFBUSINESS:
